    2:19-cv-03456-BHH-KDW            Date Filed 09/15/20       Entry Number 44         Page 1 of 3




                                                                          usoc C
                                                                               Lr ECEIYER            •
Record/FILE ON DEMAND                                                              -RK , F .O,E CE. SL
                                                                          2020 SEP 18 AM /0: 4G
                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

Nelson L. Bruce, Sui Juris                     )
                                               )
                       Plaintiff               )       Case No.: 2:19-cv-03456-BHH-KDW
                                               )
- V -                                          )
                                               )       PLAINTIFF ' S OPPOSITION TO
BANK OF AMERICA, N.A.                          )       DEFENDANT'S MOTION TO STRIKE
(A.K.A. BANK OF AMERICA), et al.               )
                                               )
                       Defendants.             )




            PLAINTIFF'S OPPOSITION TO DEFENDANT'S MOTION TO STRIKE

Comes now Plaintiff with his objections to Defendant's Motion to Strike Plaintiffs alleged untimely

notice of Expert Witness. Plaintiff objects Defendants motion as they are improperly misconstruing

my notice in an attempt to strike my notice of expert witness when it clearly states that " I have no

current list of expert witnesses" at the moment but I am reserving my rights to call on an expert

witness depending on what claims and or evidence comes forth during the course of this action which

I have a reserved and retained right to do as well as the defendant otherwise it would be a violation

rights to redress and seek justice. My notice does not state that I wish to call myself as an expert

witness, therefore I object to this allegation by the defendant. The notice mentions no such attempt

to amend the court' s scheduling order as there has been no requests in my notice for an amendment,

only a reservation of rights which I hereby exercise at all times, therefore I object to the defendant's

allegations in their motion to strike in regards to this. This notice of expert witness was filed timely

by the Plaintiff, before August 24, 2020 therefore it is not untimely, defective, or does not comply




                                                Page 1 13
   2:19-cv-03456-BHH-KDW             Date Filed 09/15/20       Entry Number 44        Page 2 of 3




with the courts scheduling order, and federal rules of evidence for expert testimony therefore I object

and therefore the defendants improper motion to strike should be denied.

Date this 11 th day of September, 2020.

RESPECTFULLY PRESENTED,

                                                                                 "Without Prejudice"
                                                                            ~/.~
                                                                         Isl Nelson L. Bruce
                                                        Nelson L. Bruce, Propria Persona, Sui Juris
                                             "All Natural Rights Explicitly Reserved and Retained"
                                                                      U.C.C.1-2071 1-308, 1-103.6
                                                                             clo 144 Pavilion Street
                                                               Summerville, South Carolina 29483
                                                                              Phone: 843-437-7901
                                                                  Email: leonbruce81 @yahoo.com




                                               Page 2 13
  2:19-cv-03456-BHH-KDW          Date Filed 09/15/20     Entry Number 44       Page 3 of 3




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing will be electronically

mailed to all parties on the service list via the: UNITED STATES POSTAL SERVICE by the

UNITED STATES POST OFFICE via Postage Prepaid Priority Mail.

SENT TO:

McGuire Woods LLP
Attention: Brian A. Calub
201 North Tryon Street, Suite 3000
Charlotte, North Carolina 28202-2146
(704) 343-2009

Counsel of Record Attorney for Defendant Bank ofAmerica, NA.


                                                                          "Without Prejudice"
                                                                      ~/.~
                                                                   Isl Nelson L. Bruce
                                                   Nelson L. Bruce, Propria Persona, Sui Juris
                                        "All Natural Rights Explicitly Reserved and Retained"
                                                                 U.C.C.1-2071 1-308, 1-103.6
                                                                        clo 144 Pavilion Street
                                                          Summerville, South Carolina 29483
                                                                         Phone: 843-437-7901
                                                             Email: leonbruce81 @yahoo.com




                                           Page 3 13
